Citation Nr: 1538566	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-26 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the left wrist to include as due to service connected disabilities.

2.  Entitlement to service connection for hypertension to include as due to service connected disabilities 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to January 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board remanded this matter in June 2014 for further development.  The Board also directed that once the development was completed, the RO should readjudicate the Veteran's claims.  If any claim remained adverse to the Veteran, the remand instructed the RO to provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  The and only then should the case should be returned to the Board. 

The RO completed the requested development and returned the case to the Board.  This file is now in electronic form.  When the Veteran's service representative reviewed the file, the representative noted that it supposedly contained a supplemental statement of the case dated in March 2015 but the document including the cover letter was blank.  Upon the Board's initial review, the document was also blank.  Since that time, a new document labeled as the supplemental statement of the case has been entered into the file.  The cover letter to the Veteran has no date.  The supplemental statement of the case has a date of September 2015.  Based upon the foregoing, the Board has no assurances that the Veteran has ever received the supplemental statement of the case before it was returned to the Board.  Accordingly, this case must be remanded on both issues to afford the Veteran due process by giving him notification of the readjudication and allowing both the Veteran and his service representative time to respond. 

In addition, the Veteran's service representative argues that the medication used by the Veteran to treat his service connected asthma could aggravate his hypertension.  In the July 2014 VA examination, the examiner discussed whether the Veteran's hypertension resulted from service or was secondarily caused or aggravated by the service connected disabilities.  There was no discussion on whether the medication used to treat the various service connected disabilities caused or aggravated the Veteran's hypertension.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31  (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  Therefore, the Board has determined that the VA examiner should address whether the medication used to treat the Veteran's service connected disabilities caused or aggravated the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the examiner who conducted the July 2014 hypertension examination, if available, to prepare an addendum opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether it is at least as likely as not (a 50 percent probability or more) hypertension was caused by or aggravated by the Veteran's service connected disabilities to include as a side effect of medication taken for a service-connected disability.  The examiner is asked to specifically discuss the Veteran's contention that Albuterol is a beta receptor that narrows the diameter of blood vessels and in turn increases blood pressure.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  A complete rationale for any opinion offered should be provided.  

2.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

3.  The RO shall specifically ensure that the file copy of any supplemental statement of the case, including the cover letter showing when notice was given, is accessible for viewing by others.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




